DETAILED ACTION
              
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 1/7/21.  As directed by the amendment, claims 1, 4, 10, 11 and 15 are amended, claim 3 is cancelled, and claim 6 and 7 are withdrawn.  Claims 1 and 2, 4, 5, 8-24 are pending in this application.

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 8-11, 13-16, 20-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Ermen et al. US 2009/0139011 (herein after VanErmen) in view of Yang et al.  US 20060143767 (herein after Yang), and Schneider et al. US 2006/0009104 (herein after Schneider).
Regarding claim 1, VanErmen discloses a method of manufacturing a glove having a three-dimensional shape that closely approximates the shape of a human hand (Abstract, as seen in annotated Figures 2, 3, 4, 5 and 6), the glove including a solid preform (as best seen in Figures 1 and 2 Paragraph 0002, lines 1 -3), the method comprising: providing a textile glove shell (Abstract, paragraph 0032) having a lamination region extending onto at least one of a palm (as best seen in Figures 1 and 2), back (as best seen in Figures 1 and 2), and finger region of the glove shell (as best seen in Figures 1 and 2); preparing a solid preform (14), providing a laminating form having a smooth flat laminating surface (12, claim 25, as shown in Figures 3, 4 and 5); placing the glove shell onto the laminating form so that the glove shell surrounds the laminating form (paragraph 0021, as best seen in Figure 1 and 2), and so that the lamination region of the glove shell conforms closely to the laminating surface (paragraph 0021); placing the preform on the glove shell lamination region above the laminating surface (as best seen in Figures 1 and 2, Abstract), glove shell (as best seen in Figures 1 and 2), and laminating form (paragraph 0021), and removing the glove shell with the preform bonded thereto from the laminating form (paragraph 0021), whereby the glove shell after removal from the laminating form assumes a shape that closely approximates the shape of a human hand (paragraph 0021).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (The laminating surface of the lamination form being flat.)]Amdt. Dated 1/7/2021 
    PNG
    media_image1.png
    350
    287
    media_image1.png
    Greyscale


However, VanErmen is silent to the solid preform being a laminate preform, attached by a lamination adhesive to a lamination region of an underlying glove shell the laminate preform including an exposed layer of lamination adhesive, the exposed layer of lamination adhesive being in direct contact with the glove shell, thereby causing the lamination adhesive to bond the laminate preform to the lamination region of the glove shell, applying a pressure above ambient pressure at a temperature above ambient temperature to the assembled laminate preform.
Yang discloses the solid preform being a laminate preform (paragraph 0155), attached by a lamination (paragraph 0155).
The teachings of VanErmen and the teachings of Yang are combinable because they are concerned with the same field of endeavor, methods for articles having multiple layers being adhered together in a manner which maintains flexibility for the end use such as being used in items of clothing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a three dimensional glove of VanErmen by constructing the 3D glove being a solid laminate preform  as taught by Yang in order to provide a surface for printing and the glove.
However VanErmen and Yang are silent to the preform being attached by adhesive to a lamination region of an underlying glove shell the laminate preform including an exposed layer of lamination adhesive, the exposed layer of lamination adhesive being in direct contact with the glove shell, thereby causing the lamination adhesive to bond the laminate preform to the lamination region of the glove shell, applying a pressure above ambient pressure at a temperature above ambient temperature to the assembled laminate preform.
Schneider discloses the preform being attached by adhesive (28,29) to a lamination region of an underlying glove shell the laminate preform including an exposed layer of lamination adhesive (28,29, paragraph 0005), the exposed layer of lamination adhesive being in direct contact with the glove shell (28, 29), thereby causing the lamination adhesive to bond the laminate preform to the lamination region (paragraph 0005) of the glove shell, applying a pressure above ambient pressure at a temperature above ambient temperature to the assembled laminate preform (Paragraphs 0031 0035 and 0061).
The teachings of VanErmen and Yang and the teachings of Schneider are combinable because they are concerned with the same field of endeavor, methods of manufacturing articles having multiple layers being adhered together in a manner which maintains flexibility for the end use such as being used in items of clothing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a three dimensional glove of VanErmen and Yang by constructing the glove shell and laminate preforms and adhesives being assembled with pressure and heat as taught by Schneider in order to securely adhere the preforms to the glove while keeping it pliable, drapable and comfortable when worn.
Regarding claim 2, the modified method of manufacturing a glove having a three-dimensional shape of the combined references discloses wherein the glove shell is a seamless 3D glove shell (as best seen in Figures 1 and 2 Paragraph 0002, lines 1 -3 of VanErmen).
Regarding Claim 4, the modified method of manufacturing a glove having a three-dimensional shape of the combined references discloses wherein the laminating form includes a pair of opposing surfaces that are overlapping (as best seen in Figures 1, 2 and 5 of VanErmen), substantially flat (as best seen in Figures 1, 2 and 5 of VanErmen), and substantially parallel to each other (as best seen in Figures 1, 2 and 5 of VanErmen), the laminating surface being included in one of the opposing surfaces (as best seen in Figures 1, 2 and 5 of VanErmen).  

Regarding Claim 5, the modified method of manufacturing a glove having a three-dimensional shape of the combined references discloses wherein applying pressure to the assembled laminate preform (Paragraphs 0031 0035 and 0061 of Schnieder), glove shell (as best see in Figures 1 and 2 of Yang), and laminating form includes applying pressure using at least one of a platen press, a roll press (paragraph 0031, claim 3 of Schneider), a belt press, and a nip roll press.  

Regarding claim 8, the modified method of manufacturing a glove having a three-dimensional shape of the combined references discloses wherein: the glove shell is reversibly deformable (paragraph 0021 of VanErmen); placing the glove shell on the laminating form includes deforming the glove shell (paragraph 0021 of VanErmen); and removing the glove shell with the laminate preform bonded thereto from the laminating form includes allowing the glove shell with laminate preform bonded thereto to recover substantially to the shape of a human hand (paragraph 0021 of VanErmen).  

Regarding claim 9, as best can be understood, the modified method of manufacturing a glove having a three-dimensional shape of the combined references discloses wherein placing the glove shell on the laminating form (paragraph 0021 of VanErmen) includes increasing a circumferences of a glove shell finger portion by a factor of between 10% and 60 % (paragraph 0012 of Yang).  

Regarding claim 10, as best can be understood, the modified method of manufacturing a glove having a three-dimensional shape of the combined references discloses a finger portion of the laminating form(as best seen in Figures 1 and 2 of Yang)  is wider and thinner in shape than a corresponding finger portion of the glove shell (as best seen in Figures 1 and 2 of Yang), thereby increasing a region of bonding of the laminate Page 3 of 10Appl. No. 15/878,960Amdt. Dated 1/7/2021Reply to Office Action of 10/20/2020preform to the corresponding finger portion of the glove shell (as best seen in Figures 1 and 2 of Yang), Page 3 of 7Appl. No. 15/878,960and causing a warping deformation of the laminate preform about the corresponding finger portion of the glove shell due to the shape recovery of the glove shell after it is removed from the laminating form (paragraph 0012 of Yang).  

Regarding claim 11, as best can be understood, the modified method of manufacturing a glove having a three-dimensional shape of the combined references discloses wherein a finger portion of the laminating form is narrower and thicker in shape than a corresponding finger portion of the glove shell (as best seen in Figures 1 and 2 of Yang), thereby limiting a region of bonding of the laminate preform to the corresponding finger portion of the glove shell (as best seen in Figures 1 and 2 of Yang), and minimizing interference of the laminate preform with the recovery of the glove shell shape upon removal of the glove shell from the laminating form (paragraph 0012 of Yang).  

Regarding claim 15, as best can be understood, the modified method of manufacturing a glove having a three-dimensional shape of the combined references discloses wherein the laminate preform includes at least one of: a textile layer (Abstract, paragraphs 0019 and 0020 of VanErmen); an oriented film (paragraphs 0019 and 0020 of VanErmen); and a layer of graphics (paragraphs 0019 and 0020 of VanErmen, as best seen in Figure 2).

Regarding claim 16, the modified method of manufacturing a glove having a three-dimensional shape of the combined references discloses wherein preparing the laminate preform includes at least one of printing (paragraph 0013 of Yang), roll-to-roll coating, extrusion, stenting, blown extrusion, weaving, and knitting.  

Regarding claim 20, the modified method of manufacturing a glove having a three-dimensional shape of the combined references discloses wherein the laminate preform includes an exposed upper layer (as best seen in Figures 1 and 2 of VanErmen), whereby the upper layer and the lamination adhesive layer extend beyond any intervening layers (as best seen in Figures 1, 2, 3, 4, 5 and 6 of VanErmen), so that the perimeter of the upper layer is bonded by the lamination adhesive layer directly to the glove shell (as best seen in Figures 1 and 2 of VanErmen).  

Regarding claim 21, the modified method of manufacturing a glove having a three-dimensional shape of the combined references discloses wherein the pressure above ambient pressure is between 5 psi and 150 psi above ambient pressure (paragraphs 0220 and 0021 of Yang).  

Regarding claim 22, the modified method of manufacturing a glove having a three-dimensional shape of the combined references discloses wherein the temperature above ambient temperature is between 200 degrees Fahrenheit and 375 degrees Fahrenheit (Paragraphs 00169, example 2 of Yang).  

Regarding claim 23, the modified method of manufacturing a glove having a three-dimensional shape of the combined references discloses further comprising: preparing a flat (as best seen in Figures 3, 4 and 5 of VanErmen), solid inner laminate preform (as best seen in Figures 3, 4 and 5 of VanErmen), the inner laminate preform including an exposed layer of inner lamination adhesive (paragraph 0005 of Schnieder); Page 5 of 7Appl. No. 15/878,960 Amdt. Dated 7/10/2020 Reply to Office Action of 5/12/2020placing the inner laminate preform on the laminating surface of the laminating form before placing the glove shell thereupon (paragraph 0021 of VanErmen), so that the inner lamination adhesive is in direct contact with an inner surface of the glove shell (paragraph 0021 of VanErmen); and wherein applying pressure to the assembled laminate preform (Paragraphs 0031 0035 and 0061of Schneider), glove shell (as best seen in Figure 1 of VanErmen), inner laminate preform (as best seen in Figure 5 of VanErmen), and laminating form causes the inner lamination adhesive to bond the inner laminate preform to the inner surface of the glove shell (as best seen in Figures 3, 4 and 5 of VanErmen).  

Regarding claim 24, the modified method of manufacturing a glove having a three-dimensional shape of the combined references discloses further comprising attaching a cut-and-sew inner liner inside of the glove shell before placing the inner lining and glove shell onto the laminating form (paragraph 0155 of Yang).
Claims 17 and 18, are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Ermen et al. US 2009/0139011 (herein after VanErmen) in view of Yang et al. US 20060143767 (herein after Yang) and Schneider et al. US 2006/0009104 (herein after Schneider) as applied to claim 1 above, and further in view of Nagafuchi US 6,203,874 (herein after Nagafuchi).
Regarding claim 17, the method of manufacturing a glove having a three-dimensional shape of the combined references disclose all the limitations of claim 17 except they do not disclose wherein the layer of lamination adhesive is an adhesive film layer having a thickness of between 6 and 50 microns.  
Nagafuchi discloses the lamination adhesive layer (Col. 3, lines 1, ref. 50) is a film having a thickness of between 6 microns and 50 microns (Col. 3, lines 1, ref. 50).
The teachings of VanErmen, Yang and Schneider and the teachings of Nagafuchi are combinable because they are concerned with the same field of endeavor, multi layered materials adhered together by adhesive layers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify three dimensional glove of VanErmen, Yang and Schneider  by constructing the lamination layer to be between 6 and 50 microns as taught by Nagafuchi in order to provide uniform adhesion of the protective layers.
Regarding claim 18, the modified method of manufacturing a glove having a three-dimensional shape of the combined references discloses wherein the layer of lamination adhesive is an adhesive film layer (paragraph 0005 of Schneider), and the method further comprises controlling the thicknesses of the adhesive film layer to within less than +/- 5 microns (Col. 3, lines 1, ref. 50 of Nagafuchi).  

Claims 12 and 19, are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Ermen et al. US 2009/0139011 (herein after VanErmen) in view of Yang et al. US 20060143767 (herein after Yang) and Schneider et al. US 2006/0009104 (herein after Schneider) as applied to claim 1 above, and further in view of Carbary et al. US 2012/0124931 (herein after Carbary).

Regarding claim 12, the method of manufacturing a glove having a three-dimensional shape of the combined references disclose all the limitations of claim 12 except they do not disclose wherein the glove shell textile has a total surface energy of greater than 40 mJ/m2.  
Carbary discloses wherein the glove shell textile has a total surface energy of greater than 40 mJ/m2 (Page 1, paragraph 0007, lines 1-8 and paragraph 0010).
The teachings of VanErmen, Yang, Schneider and the teachings of Carbary are combinable because they are concerned with the same field of endeavor, materials made with protective properties and elastic capabilities. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify three dimensional glove of VanErmen, Yang, Schneider by constructing the lamination adhesive layer with a low surface energy as taught by Carbary in order to provide an adequate bond on a flexible material.
Regarding claim 19, the modified method of manufacturing a glove having a three-dimensional shape of the combined references discloses wherein the layer of lamination adhesive has a surface energy that is greater than 30 mJ/m2(Page 1, paragraph 0007, lines 1-8 and paragraph 0010).

Allowable Subject Matter

Regarding claims 13 and 14, presently there is no prior art that reads on the claims as written.  Claims 13 and 14 would be allowable if rewritten in independent form.

Arguments

In response to the applicants arguments regarding support found in the Specification, for the interpretation of “two dimensional” based on Fig. 1A, the examiner disagrees.  The form disclosed in Figure 1A, shows a preform with a length, width and a thickness, hence making it three dimensional.  There is no support in the disclosure for the preform being two dimensional.

[AltContent: textbox (Height/thickness)][AltContent: textbox (Width)][AltContent: textbox (Length)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    506
    420
    media_image2.png
    Greyscale

Reply to Office Action of 10/20/2020In response to the applicants arguments that the combined references do not teach the laminating surface of the lamination form being flat, the examiner respectfully disagrees.  Figures 3, 4 and 5, claim 25 of VanErmen discloses the lamination surface being flat. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (The laminating surface of the lamination form being flat.)]Amdt. Dated 1/7/2021 
    PNG
    media_image1.png
    350
    287
    media_image1.png
    Greyscale





Reply to Office Action of 10/20/2020
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732